DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle et al (US 2013/0328755; hereinafter Al-Dahle), in view of Hwang (US 2007/0109245), and further in view of Chao et al (US 2008/0055339; hereinafter Chao).
•	Regarding claims 1, 11, and 19, Al-Dahle discloses a display apparatus and associated methods (element 36 in figure 26) comprising:
an interface device, configured to obtain a first image (inherent in element 120 in figure 4 and ¶s 61 and 62 for receiving image data from element 12; where ¶ 62 states that “a source driver integrated circuit (IC) 120 may receive image data 122 from the processor(s) 12”, ¶ 61 indicates that elements 120 and 121 are part of element 18 (as shown in at least figures 3, 15, and 26), and ¶ 134 indicates that elements 12 and 18 are separate elements while also indicating that element 12 in figure 4 can perform the same functions as element 410 in figure 15 and ¶s 115-120), 
wherein the first image includes a plurality of partial images (¶ 136, in view of ¶ 58), 
each of the plurality of partial image corresponds to an initial display parameter (element 412 in figure 15 and at least ¶ 117, in view of the previous explanation);
an adjustment device, configured to adjust the initial display parameter to an adjusted display parameter (element 410 in figure 15 and ¶s 123 and 124);
a light-emitting device configured to generate initial light (at least suggested in ¶ 45; where it is well known that liquid crystal displays comprise a backlight);
a display device located in an illumination region of the initial light, and including a plurality of display sub-devices, each of the plurality of display sub-devices being configured to display according to a display parameter (¶ 58; where the disclosed pixels are seen to be equivalent to the claimed “plurality of display sub-devices”);
a detecting device configured to detect the first image displayed according to the initial display parameter to obtain detection data (element 406 in figure 15 and ¶ 116, element 552 in figure 24 and ¶ 134, and element 30 in figure 26 and ¶ 135), 
wherein the detecting device includes an acquisition device configured to acquire the displayed image to obtain the detected data (element 30 in figure 26 and ¶ 135), and a display region of the display device is reflected to the acquisition device by a reflecting member (element 572 in figure 26 and ¶ 135).
However, Al-Dahle fails to disclose adjusting the display parameter of a partial region of the first image.
	In the same field of endeavor, Hwang discloses a display apparatus comprising:
an adjustment device, configured to adjust the initial display parameter to an adjusted display parameter (¶s 38 and 48), 
wherein the partial region corresponds to at least one of the plurality of partial images (¶s 38 and 48), and
wherein a display sub-device corresponding to the partial region is configured to display according to the adjusted display parameter (¶s 38 and 48), and a display sub-device not corresponding to the partial region is configured to display according to the initial display parameter (¶s 38 and 48).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Al-Dahle according to the teachings of Hwang, for the purpose of compensating a panel defect with electrical data in a fabrication process (¶ 10).  However, Hwang also fails to disclose the additional details of the display parameter.
	In the same field of endeavor, Chao discloses where:
the display parameter includes a color parameter (“grayscale/white balance” in ¶ 32); and
in response to the adjustment device adjusting an initial color parameter corresponding to the partial region to an adjusted color parameter, the display sub-device corresponding to the partial region adjusts, according to the adjusted color parameter, a backlight throughput of at least one of a plurality of display units of the display sub-device corresponding to the partial region, to adjust a color displayed by the display sub-device corresponding to the partial region (¶ 32; where Hwang teaches the “partial region”), the plurality of display units each corresponding to one of primary colors (¶ 32).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Al-Dahle, as modified by Hwang, according to the teachings of Chao, for the purpose of ensuring that each display in a batch can exhibit optimal color performance (¶s 4 and 32).
•	Regarding claims 2, 4-8, 12-16, and 18, Al-Dahle, in view of Hwang and Chao, discloses everything claimed, as applied to claims 1 and 11.  Additionally, Al-Dahle discloses where:
Claims 2 & 16:	the light-emitting device includes a plurality of light-emitting units for generating light (¶ 58); and 
	a light-emitting unit corresponds to a set of display sub-devices (at least suggested by “the resulting mura artifact may be known as a vertical stripe feature of merit” in ¶ 45), 
	the set of display sub-devices being located in an illumination region of the at least one light-emitting unit (¶ 45); 
	in response to the display sub-device corresponding to the partial region displays according to the initial display parameter, the display sub-device transmits a first light transmission amount (¶s 121-124; note the “luminance difference” in ¶ 122); and 
	in response to the display sub-device corresponding to the partial region displays according to the adjusted display parameter, the display sub-device transmits a second light transmission amount (inherent in ¶s 121-124 for the purpose of adjusting operating parameter “until the mura artifacts are no longer visible” (¶ 124)), 
	the second light transmission amount being greater than the first light transmission amount (at least suggested by “the operating parameter(s) 129 may include a gate clock overlap, a gate clock fall time, a VCOM resistance, a source output parking voltage, and/or any other suitable operating parameters that affect the appearance of the mura artifacts” in ¶ 124). 
Claims 4, 12, & 18:	the adjustment device includes: 
	a converting unit (element 410 in figure 15 and ¶ 120), configured to: 
	process an initial data driving signal of the initial display parameter into an updated data driving signal based on the adjusted display parameter (¶s 121-124), and 
	send the updated data driving signal to the display device to allow the display sub-device to use the updated data driving signal for display (¶s 121-124).
Claims 5 & 13:	the display apparatus further comprises: 
	a storage device (one of elements 14 and 16 in figure 1 and ¶ 51; see also ¶s 121-124), 
	the storage device is configured to store an updated program for generating the updated data driving signal (¶ 123); and 
	the adjustment device is further configured to: 
	call the updated program from the storage device (at least suggested in ¶s 123 and 124); 
	generate the updated data driving signal according to the initial program and the updated program (at least suggested in ¶s 123 and 124); and 
	drive each of the display sub-devices by using the updated data driving signal for display (at least suggested in ¶s 123 and 124).
Claims 6 & 13:	the storage device further comprises: 
	a first storage unit configured to store a system program of the display device (one of elements 14 and 16 in figure 1 and ¶ 51); and 
	a second storage unit configured to store the updated program (the other of elements 14 and 16 in figure 1 and ¶ 51), 
	the first storage unit and the second storage unit being independent of each other (inherent in elements 14 and 16 in figure 1 and ¶ 51).
Claims 7 & 14:	the display apparatus further comprises: 
	a detecting device (element 406 in figure 15), configured to detect the first image displayed according to the initial display parameter to obtain detection data (¶ 116), 
	the processing device is configured to process the detection data to generate a processing result (¶ 116 and 121-124).
Claims 8 & 15:	the detecting device is further configured to perform a re-detection on the display device according to a display result corresponding to the adjusted display parameter to regenerate the detection data (¶ 124); and 
	the processing device is configured to process the regenerated detection data (¶ 124), and 
	determine the partial region of the first image or the adjusted display parameter (¶ 124).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle, in view of Hwang and Chao, and further in view of Coley et al (US 7,508,387; hereinafter Coley).
•	Regarding claim 9, Al-Dahle, in view of Hwang and Chao, discloses everything claimed, as applied to claim 7.  However, Al-Dahle, in view of Hwang, fails to disclose the additional details of the detecting device.
	In the same field of endeavor, Coley discloses where the detecting device comprises a plurality of display parameter sensing units (elements 115 in figure 1 and col. 3, line 57, through col. 4, line 22), and the display parameter sensing unit being disposed on an image light emitting side of the display device and configured to detect the display parameter of the display device to obtain the detection data (col. 6, lines 21-40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Al-Dahle, as modified by Hwang and Chao, according to the teachings of Coley, for the purpose of displaying an image on a screen with proper luminance levels (col. 3, lines 15-24).

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Closing Remarks/Comments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN DANIELSEN whose telephone number is (571)272-4248. The examiner can normally be reached Monday-Friday 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN DANIELSEN/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        08/09/2022